Citation Nr: 0835543	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-24 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Florida/South
Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
February 14, 2007.


REPRESENTATION

Appellant represented by:  Marine Corps League


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1980 to May 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans' Affairs (VA), North Florida/South Georgia Veterans 
Health System in Gainesville, Florida, which denied the above 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the veteran is afforded 
every possible consideration.  

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by a private facility's 
emergency room on February 14, 2007.  In his May 2007 notice 
of disagreement, he described that on February 9, 2007, he 
had sustained a severe blow to the left side of his head.  He 
added that on February 14, 2007, he was still experiencing 
severe headaches, blurry vision, and numbness on the left 
side of the head, face, and back of the neck.  He asserted 
that on February 14, 2007, he spoke to the nurse of his VA 
physician named Leo at the Daytona Beach VA clinic describing 
his symptoms.  This was said to be the nurse of the veteran's 
regular VA physician, Dr. F., of the Green Team.  He 
indicated that he was told not to drive to the Gainesville VA 
clinic, but to go to the Halifax Medical Center Emergency 
Room, which is what he did.  He also stated that upon his 
return from the emergency room, he called various numbers at 
the VA fee services department on several occasions, but that 
he could not get through, leaving only messages.

Whether treatment was authorized is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994); see 
38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  The VA Office of 
General Counsel, in response to the question regarding "[w]ho 
has the authority to approve or authorize a request for 
private hospitalization at VA expense under 38 U.S.C.A. § 
1703(a), and what type of action(s) is necessary to 
constitute prior authorization under 38 C.F.R. § [17.54]" has 
indicated that the requirements for obtaining prior 
authorization for private medical expenses are quite 
specific.  In addition to meeting statutory requirements for 
reimbursement, any verbal authorizations must be confirmed in 
writing.  See VA O.G.C. Concl. Op. No. 1-95 at 8-9.

As a general matter, the admission of a veteran to a non-VA 
hospital at the expense of VA must be authorized in advance.  
38 C.F.R. § 17.54; see also Malone v. Gober; VAOPGCPREC 1-95 
(March 31, 1995) (authorization in advance is essential to 
any determination as to whether VA is or is not going to 
furnish the contract care).

In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application is made to VA within 72 hours 
after the hour of admission.  38 C.F.R. § 17.54.

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a notice letter that describes the basis of 
the denial, as well as the evidence necessary to substantiate 
the elements of service connection found to be 
unsubstantiated in the denial.  The failure to provide this 
notice prior to the adjudication of a veteran's claim 
generally constitutes prejudicial error by VA.

VA also has a duty to assist claimants in the development of 
facts pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007)

In the instant case, the issue has been characterized in a 
conclusory manner, as entitlement to payment or reimbursement 
of unauthorized medical expenses.  There is no evidence of 
fact finding regarding the claimed authorization.  An inquiry 
must be made regarding the factual circumstances surrounding 
the veteran's contention of a prior authorization as this 
issue is dispositive of the case.  Moreover, the veteran was 
not given proper notice of the law and regulations with 
respect to prior authorization.  That is, he was never 
notified in the statement of the case of the pertinent 
provisions under 38 U.S.C.A. § 1703(a) and 38 C.F.R. § 17.54; 
see also 38 C.F.R. §§ 19.30, 19.31 in compliance with the 
VCAA.  Therefore, additional development is warranted.

With regard to unauthorized treatment for emergency services 
for non-service connected conditions in non-VA facilities, 
the Veterans Millennium Health Care and Benefits Act provides 
general authority for reimbursement for the reasonable value 
of emergency treatment furnished in a non-VA hospital 
facility to those veterans who meet nine pre-conditions 
(i.e., enrolled in the annual patient enrollment system and 
recipients of Department hospital, nursing home, or 
domiciliary care under such system within the last 24- month 
period, etc.).  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  
To be eligible for payment or reimbursement for emergency 
services for non-service connected conditions in non-VA 
facilities, the veteran has to satisfy all nine conditions.  
Here, the veteran's claim was denied based on the fact that 
it was determined that the care received at the private 
medical care facility was non emergent.  The Board finds that 
the basis for denial is premature as the issue of whether 
treatment was authorized must first be decided.

Additionally, once a determination has been made as to 
whether the veteran's treatment at a private medical care 
facility was authorized, it must be determined, pursuant to 
38 U.S.C.A. § 1728 and 38 C.F.R. § 1720, whether the care or 
services provided at the Halifax Medical Center Emergency 
Room on February 14, 2007, were "rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health."  That is, there is a medical question 
presented in this appeal as to whether all medical care 
received by the veteran was emergent in nature.  It will be 
necessary for a medical professional to review the evidence 
on file and to produce a written opinion, with reasons and 
bases provided, discussing the emergent nature of medical 
care provided.  As such, on remand, the medical expense 
folder must be referred to a competent physician for review 
and the production of a statement which discusses the facts 
in this case, and which provides an opinion that addresses 38 
C.F.R. § 17.102 (a) through (d), both in terms of the 
relative emergent nature of the veteran's private health 
care.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
explaining, in terms of 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), the 
need for additional evidence regarding his 
claim.  The letter must inform the veteran 
about the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that VA 
will seek to provide, and inform him of 
the type of evidence that he is expected 
to provide.  The record must include 
documentation that there has been 
compliance with the VA duties to notify 
and assist a claimant as set forth in the 
VCAA. Specifically, this letter should 
include a request for more detailed 
information regarding the claimed VA 
authorization. This includes supporting 
details such as, actions taken to receive 
authorization, names of any individuals 
involved, date of authorization, and who 
gave the approval for treatment.

2.  After completing the above 
development, the North Florida/South 
Georgia Veterans Health System should 
endeavor to verify that veteran's 
assertions as to the actions taken to 
receive authorization.  In this regard, 
the veteran's treating VA physician, Dr. 
F., of the Green Team, should be contacted 
and requested to provide a statement as to 
whether anyone on his staff, to include a 
nurse named Leo, had spoken with the 
veteran regarding his injury on February 
14, 2007, and whether he was, in fact, 
directed to the Halifax Medical Center 
Emergency Room.

3.  After completing the above 
development, if it is determined that the 
veteran's private medical health care was 
obtained without prior authorization, the 
veteran's medical expense folder, 
including any evidence obtained from or on 
behalf of the veteran and by adjudication 
personnel, must be referred to a medical 
doctor for review and the issuance of a 
statement which discusses the facts 
presented in this appeal, and how he 
believes these facts apply to the 
governing regulation at 38 C.F.R. § 
17.1002. The principal focus of this 
statement must include discussion of the 
relative emergent nature of the veteran's 
injuries (remembering that the controlling 
regulation is subjective from a veteran's 
viewpoint), and a discussion of the 
veteran's allegations with respect to 
being told to go to the nearest emergency 
room.

4.  The North Florida/South Georgia 
Veterans Health System should readjudicate 
the veteran's claim for payment of 
expenses incurred by the veteran at the 
Halifax Medical Center on February 14, 
2007.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




